Citation Nr: 0917655	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  98-05 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and niece


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The appellant served  in the Army Reserve from approximately 
January 1991 to July 1995, to include multiple periods of 
active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision in which the RO 
denied the appellant service connection for depression.  The 
appellant's representative filed a notice of disagreement 
(NOD) on her behalf in September 1997.  The RO issued a 
statement of the case (SOC) in February 1998, and the 
appellant's representative filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
1998.

In July 1998, the appellant and her mother testified during a 
hearing before  RO personnel;  a transcript of that hearing 
is of record.  In March 1999, May 1999, and August 2003, the 
RO issued supplemental SOCs (SSOCs), reflecting the continued 
denial of service connection for depression.  In August 2004, 
the appellant and her niece testified during a Board hearing 
before a Veterans Law Judge (VLJ) in Washington, DC; a 
transcript of the hearing is of record.

In March 2005, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for additional development.  After accomplishing further 
development, the AMC continued the denial of the claim ( as 
reflected in the August 2006 SSOC), and returned the matter 
to the Board.

In a September 2006 letter, the Board notified the appellant 
that the VLJ who conducted her August 2004 hearing was no 
longer employed by the Board, and advised her of the 
opportunity to provide testimony during a hearing before a 
current VLJ with the Board.  The letter specified that, if no 
response was received within 30 days, the Board would assume 
that no additional hearing was desired.  To date, neither the 
appellant nor her representative has responded to the Board's 
inquiry.

In December 2006, the Board again remanded the claim to the 
RO, via the AMC, for additional development.  After 
completing the requested actions, the AMC continued the 
denial of the claim ( as reflected in the April 2009 SSOC), 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the appellant has attributed current depression to 
a stressful incident during ACDUTRA, the most persuasive 
medical opinion evidence on the question of whether there is 
a medical relationship between the appellant's current 
psychiatric disability and ACDUTRA or inactive duty training 
(INACDUTRA) during Army Reserve service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the Board notes that the documents meeting 
the VCAA's notice requirements were provided to the appellant 
after the April 1997 rating decision on appeal.  In this 
case, such makes sense, inasmuch as the rating action was 
issued prior to the enactment of the VCAA in November 2000.  
A June 2003 letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for depression, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  A 
March 2005 letter asked the appellant to submit any evidence 
in her possession that pertains to the claim, consistent with 
Pelegrini and the version of section 3.159 then in effect.  
Then, a March 2006 letter provided the appellant with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After the issuance of the above-noted letters, and 
opportunity for the appellant to respond, the April 2009 SSOC 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of the notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
appellant's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are the transcripts of the 
appellant's RO and Board hearings, as well as various written 
statements provided by the appellant and by her 
representative, on her behalf.

The Board also finds that no further RO action on the claim, 
prior to appellate consideration, is warranted.  In December 
2006, in accordance with the December 2006 remand, the RO 
sent the appellant a letter asking her to complete 
authorization forms for any pertinent private medical 
records, to specifically include those from Drs. I. and M.  
The appellant did not respond.  As the appellant did not 
provide the requested authorization to release these records, 
the RO was not required to take additional action to comply 
with the duty to assist.  See 38 C.F.R. § 3.159(c)(1)(i), 
(ii) (claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians, including authorizing release of 
existing records).  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street").  Further, the Board finds that the RO 
substantially complied with the December 2006 remand 
directives, and that no further action in this regard is 
warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to the appellant's Army Reserve service, the 
applicable legal authority permits service connection for a 
disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6.  

Considering the claim for service connection for a 
psychiatric disability in light of the record and the 
governing legal authority, the Board finds that the claim 
must be denied.

The appellant contends that she has depression due to ACDUTRA 
during Army Reserve service-specifically, from a two-week 
period of realistic combat support training during which she 
was deprived of sleep.  She asserts that she went to sick 
call but the doctor told her that she was just anxious.  She 
also asserts that she sought psychiatric treatment shortly 
after this period of ACDUTRA.

The service treatment records reflect no complaint, finding, 
or diagnosis pertinent to a  psychiatric disability.  The 
report of an August 1990 examination reflects a normal 
psychiatric evaluation.  A January 1994 health risk appraisal 
form completed by the appellant indicates that, in the 
previous year, the appellant "seldom" experienced repeated 
or long periods of depression.  A January 1994 report of 
medical history may ( reflect complaints of nervous trouble 
of some sort (as she checked both "yes" and "no"), but she 
did not complain of depression or excessive worry, and the 
examiner made no comment in this regard.  The report of a 
January 1994 examination reflects a normal psychiatric 
evaluation.  Additional service treatment records reflect 
that the appellant was given Valium after complaints of hip 
pain in December 1994.  A January 1995 consultation sheet 
reflects that a psychiatric evaluation was requested by her 
unit due to apparent depression, but that the evaluation was 
not completed because the appellant had moved.  
The report of a February 1997 VA mental examination reflects 
the examiner's diagnosis of major depression and notation 
that the appellant described a stressful situation during 
realistic combat support training.  

Private treatment records dated from March to July 1997 
reflect  treatment for depression and note that the appellant 
was prescribed Paxil.  

In an August 1997 statement, a private physician stated that 
he had treated the appellant from June 1993 to May 1994, and 
indicated that she had been diagnosed with depression after 
persistent symptoms of depressed mood in May 1994.

In a January 2005 statement, a private psychologist indicated 
that the appellant had presented with symptoms of depression, 
withdrawal, low self esteem, and feelings of inadequacy.  It 
was noted that the appellant related her difficulties to 
hardships experienced while she was a staff nurse in the Army 
Reserves.  The psychologist also stated the appellant's 
symptoms sometimes resemble those of a diagnosis of "post-
traumatic syndrome".

During an October 2005 VA examination, the appellant 
indicated that she worked double shifts for 5 days during her 
active tour of duty of 15-days' duration.  She reported that, 
during this period, she had no opportunity to sleep and 
became anxious, restless, depressed, and developed serious 
headaches.  The examiner diagnosed recurrent major 
depression.  The examiner specifically indicated that the 
January 2005 psychologist's suggested diagnosis of PTSD 
(post-traumatic stress disorder) was incorrect, as the 
appellant's symptomatology clearly did not meet the 
diagnostic criteria for PTSD.  On the question of medical 
nexus to service, after noting his review of the claims file, 
the examiner opined that it is as likely as not that the 
appellant suffers from a psychiatric disorder diagnosed as 
major depression, the onset of which was probably related to 
the stress she was subjected to (sleep deprivation) during 
her tour of duty in the Army Reserves.  However, the examiner 
also indicated that it was impossible to ascertain whether or 
not the appellant's chronic depression, which supposedly 
lasted since one episode of sleep deprivation 12 years ago, 
could be attributed to that particular event.  The examiner 
further noted that it would be rather unusual that the 
stressful situation, although undoubtedly distressing, would 
result in chronic depression lasting many years.  The 
examiner also stated that, in spite of her depression 
symptomatology, the appellant was able to continue her 
employment as a nurse without any interruptions.

Given the October 2005 VA examiner's conflicting comments on 
the medical nexus question, the Board determined that a 
supplemental opinion was warranted.

The appellant underwent VA examination by another physician 
in February 2009.  The report of the examination reflects a 
noted history that the appellant served in the Army Reserve 
in the early 1990s,  and that she had experienced certain 
episodes in which she felt severely exhausted without sleep 
for one week and was eventually placed on Prozac, but with a 
bad reaction.  The examiner noted that the appellant became 
"suicidal as well as homicidal" and was "cranky and 
careless."  It was also noted that, since then, she has 
benefited from Effexor, but she was currently on no 
psychotropics.  She denied other psychiatric exposure or 
substance abuse, and denied any major illness except for a 
thyroid condition and neck pain.  

The February 2009 e examiner diagnosed  major depression.  
Then, after noting a review of the claims file, to include 
the October 2005 VA examination report, the examiner 
concurred with the October 2005 VA examiner's findings and 
diagnosis of major depression.  The examiner stated that it 
is not likely that the appellant's current diagnosis of major 
depression was caused by an episode of sleep deprivation that 
she experienced while in the military.  The examiner noted 
that it is doubtful that one episode of sleep deprivation 
could lead to a chronic ongoing major depressive disorder.  
The examiner added that, as noted by the prior examiner, in 
spite of the diagnosis of major depression, the appellant has 
been able to function without interruption as a nurse for the 
past 14 years.

Thus, the record contains conflicting medical opinions on the 
question of whether the appellant's current major depression 
is medically related to her Army reserve service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the medical opinion of the 
February 2009 VA examiner constitutes the most persuasive 
medical evidence on the question of whether the appellant's 
psychiatric disability-diagnosed as major depression-is 
related to ACDUTRA or INACDUTRA during Army Reserve service, 
to include the stressful episode of realistic combat support 
training during which she was deprived of sleep, as alleged.  
As indicated, this opinion was not only based on both  
comprehensive examination of the appellant and consideration 
of her documented medical history and assertions, but is 
sufficiently definitive, consistent with the evidence of 
record, and  reflects sound medical judgment.  While, as 
noted above, the October 2005 VA examiner opined that it is 
as likely as not that the appellant's major depression was 
probably related to the stress she was subjected to during 
her tour of duty in the Army Reserves, this assessment is, by 
contrast, less probative.  In this regard, the examiner 
indicated that it was impossible to ascertain whether or not 
the appellant's chronic depression, which supposedly lasted 
since one episode of sleep deprivation 12 years ago, could be 
attributed to that particular event.  The examiner further 
noted that it would be rather unusual that the stressful 
situation, although undoubtedly distressing, would result in 
chronic depression lasting many years.  

Thus, the Board finds that the most persuasive medical 
opinion evidence on the question of whether there is a 
medical relationship between the appellant's current 
psychiatric disability and Army Reserve service weighs 
against the claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced by 
and on behalf of the appellant; however, to the extent that 
these assertions are being advanced to establish a medical 
nexus between current psychiatric disability and service, 
none of this evidence provides a basis for allowance of the 
claim.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
appellant, nor her mother, niece or  representative is shown 
to be other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As a final point, the Board notes  assertion of  the 
appellant's representative  that service connection is 
warranted based on the provisions of 38 C.F.R. §§ 3.307 and 
3.309 (which set forth a rebuttable presumption of service 
connection for certain chronic diseases, to include 
psychoses, if manifested to a compensable degree within a 
prescribed period after service)  .  However, the Board 
observes that those provisions apply to veterans who served 
90 days or more during a period of war or after December 31, 
1946.  The appellant in this case has not met these 
requirements and thus those provisions are inapplicable.  

For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


